internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 4-plr-117887-00 date date legend trust fund fund fund trust state this is in response to the letter of your authorized representative dated date and supplementary submission requesting rulings on behalf of fund fund and fund collectively the funds concerning the look-through_rule of sec_1 f of the income_tax regulations for satisfying the diversification requirements of sec_817 of the internal_revenue_code facts as will be described in more detail below fund and fund are currently available as investment vehicles for variable life and variable_annuity contracts the variable_contracts that are funded by segregated assets accounts fund has been established but its shares are not being sold pending the issuance of this ruling each of the funds is or will be operated as a separate series of trust which is an open-end management investment_company organized as a state business_trust trust is registered under the investment_company act of as amended and its shares are registered under the securities act of as amended pursuant to an effective registration_statement plr-117887-00 the funds are each treated as a separate corporation for federal_income_tax purposes pursuant to sec_851 of the code each fund's annual_accounting_period ends on december and each uses the accrual_method of accounting fund and fund have each since their inception continuously qualified and elected to be treated as a regulated_investment_company ric under subchapter_m sec_851 et seq of the code and each has been eligible to compute and has computed its tax as provided by sec_852 fund will also qualify and elect to be treated as a ric which computes its tax as provided by sec_852 interests in fund and fund are available only to segregated_asset accounts that fund variable_contracts and to trustees of qualified_pension and retirement plans no shares of fund or fund have ever been publicly available the funds represent that all beneficial interests in fund will be held only by segregated_asset accounts that fund variable_contracts except as otherwise permitted under sec_1_817-5 of the regulations additionally the funds represent that public access to fund will be available directly or indirectly exclusively except as otherwise permitted under sec_1_817-5 through the purchase of a variable_contract fund proposes to invest a portion or all of its assets in fund and fund the funds represent that after the proposed transaction all beneficial interests in fund and fund except as otherwise permitted under sec_1_817-5 of the regulations will be held only by segregated_asset accounts that fund variable_contracts and that except as otherwise permitted under sec_1_817-5 public access to each of the funds will remain available directly or indirectly exclusively through the purchase of a variable_contract fund is also considering investing in rics other than fund and fund all beneficial interests in such other rics except as otherwise permitted under sec_1 f of the regulations will be held by segregated_asset accounts that fund variable_contracts and public access to such other rics will be available directly or indirectly exclusively except as otherwise permitted under sec_1_817-5 through the purchase of a variable_contract statutory and regulatory provisions sec_817 of the code provides that for purposes of subchapter_l sec_72 relating to annuities and sec_7702 relating to the definition of life_insurance_contract a variable_contract other than a pension_plan_contract which is otherwise described in sec_817 and which is based on a segregated_asset_account shall not be treated as an annuity endowment or life_insurance_contract for any period and any subsequent period for which the investments made by such account are not in accordance with regulations prescribed by the secretary adequately diversified plr-117887-00 sec_1_817-5 of the regulations contains the diversification requirements for variable_contracts based on segregated_asset accounts generally the investments of a segregated_asset_account will be considered to be adequately diversified for purposes of sec_817 of the code and sec_1_817-5 of the regulations if no more than percent of the value of the total assets of the account is represented by any one investment no more than percent by any two investments no more than percent by any three investments and no more than percent by any four investments see sec_1_817-5 sec_1_817-5 of the regulations provides a look-through_rule for the application of the diversification requirements of sec_1_817-5 sec_1_817-5 provides that if the look-through_rule applies a beneficial_interest in a regulated_investment_company will not be treated as a single investment of a segregated_asset_account instead a pro_rata portion of each asset of the investment_company will be treated for purposes of sec_1_817-5 as an asset of the segregated_asset_account sec_1_817-5 of the regulations provides that the look-through_rule of sec_1_817-5 shall apply to an investment_company if a all the beneficial interests in the investment_company other than those described in sec_1_817-5 are held by one or more segregated_asset accounts of one or more insurance_companies and b public access to such investment_company is available exclusively except as otherwise permitted under sec_1_817-5 through the purchase of a variable_contract solely for this purpose the status of the contract as a variable_contract will be determined without regard to sec_817 of the code and sec_1_817-5 of the regulations the beneficial interests described in sec_1_817-5 are i under specified circumstances the general account of a life_insurance_company or a corporation related in a manner specified in sec_267 of the code to a life_insurance_company ii under specified circumstances the manager or a corporation related in a manner specified in sec_267 to the manager of the investment_company iii the trustee of a qualified_pension or retirement_plan iv the public or policyholders that are treated as owners of beneficial interests in the investment_company under revrul_81_225 1981_2_cb_12 but only if a the investment_company was closed to the public in accordance with revrul_82_55 1982_1_cb_12 or b all the assets of the segregated_asset_account are attributable to premium payments made by policyholders prior to date to premium payments made in connection with a qualified_pension or retirement_plan or to any combination of such premium payments sec_1_817-5 of the regulations provides that f or purposes of sec_817 h of the code and sec_1_817-5 of the regulations a segregated_asset plr-117887-00 account shall consist of all assets the investment return and market_value of each of which must be allocated in an identical manner to any variable_contract invested in any of such assets requested ruling currently all interests in fund and fund are held by segregated_asset accounts that fund variable_contracts except as otherwise permitted under sec_1 f of the regulations thus the requirement set forth in sec_1_817-5 for application of the look-through_rule to fund and fund is satisfied it is proposed that fund acquire shares of fund and fund all interests in fund are to be held by segregated_asset accounts that fund variable_contracts except as otherwise permitted under sec_1_817-5 therefore after fund invests in fund and fund all beneficial interests in fund and fund except as otherwise permitted under sec_1_817-5 will continue to be held by one or more segregated_asset accounts of one or more insurance_companies satisfying the requirement of sec_1_817-5 requested ruling sec_2 and the funds represent that all beneficial interests in fund will be held only by segregated_asset accounts that fund variable_contracts except as otherwise permitted under sec_1_817-5 of the regulations and that public access to fund will be available directly or indirectly exclusively except as otherwise permitted under sec_1_817-5 through the purchase of a variable_contract therefore the requirements of sec_1_817-5 for applying the look-through_rule to fund will be satisfied and a pro_rata portion of each asset of fund will be treated as an asset of a segregated_asset_account investing in fund we have concluded above in our consideration of requested ruling that after fund invests in fund and fund the requirement in sec_1_817-5 of the regulations for applying the look-through_rule to fund and fund will continue to be met further the funds represent that after fund invests in fund and fund public access to fund and fund will be available directly or indirectly exclusively except as otherwise permitted under sec_1_817-5 through the purchase of a variable_contract thus both conditions for applying the look-through_rule of sec_1 f to fund and fund will be satisfied accordingly for purposes of determining whether a segregated_asset_account investing in fund complies with the diversification requirements of sec_1_817-5 a pro_rata portion of each asset of fund and fund will be taken into account fund is considering investing in rics other than fund and fund taxpayer represents that all beneficial interests except as otherwise permitted under sec_1 f of the regulations in such other rics will be held only by segregated_asset accounts that fund variable_contracts and that public access to such other rics will be plr-117887-00 available directly or indirectly exclusively except as otherwise permitted under sec_1_817-5 through the purchase of a variable_contract thus both requirements of sec_1_817-5 for the application of the look-through_rule will be satisfied with respect to such other rics therefore fund 1's investment in such other rics will not prevent a segregated_asset_account holding shares of fund from looking through to the assets of such other rics for purposes of determining compliance with the diversification requirements of sec_1_817-5 of the regulations conclusion sec_1 fund and fund will not fail to satisfy the requirement of sec_1 f i a of the regulations by reason of fund investing in fund and fund after fund invests in fund and fund segregated_asset accounts investing in fund will take into account their pro_rata share of the assets of fund and fund for purposes of determining whether they comply with the diversification requirements of sec_1_817-5 of the regulations investment by fund in rics other than fund and fund will not prevent segregated_asset accounts holding shares of fund from looking through to the assets of such other rics for purposes of determining whether such other rics comply with the diversification requirements of sec_1_817-5 of the regulations as long as all beneficial interests except as otherwise permitted under sec_1_817-5 in such other rics are held by segregated_asset accounts that fund variable_contracts and public access to such other rics is available directly or indirectly exclusively except as otherwise permitted under sec_1_817-5 through the purchase of a variable_contract the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed regarding the application of the investor_control rules set forth in 749_f2d_513 8th cir cert_denied 473_us_905 revrul_81_225 1981_2_cb_12 as modified by revproc_99_44 1999_2_cb_598 revrul_80_274 1980_2_cb_27 revrul_77_85 1977_1_cb_12 this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-117887-00 a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative institutions and products by mark s smith chief branch sincerely acting associate chief_counsel financial
